Case 3:16-md-02738-FLW-LHG Document 9739 Filed 05/07/19 Page 1 of 4 PageID: 41086




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


   IN RE: JOHNSON & JOHNSON                   Civil Action No. 3:16-md-2738-
   TALCUM POWDER PRODUCTS                     FLW-LHG
   MARKETING, SALES
   PRACTICES, AND PRODUCTS                    MDL No. 2738
   LIABILITY LITIGATION


   THIS DOCUMENT RELATES TO ALL CASES


   MOTION AND NOTICE OF MOTION OF THE PLAINTIFFS’ STEERING
     COMMITTEE TO EXCLUDE THE OPINIONS OF DEFENDANTS’
   TOXICOLOGY EXPERTS BROOKE T. MOSSMAN, M.S., PH.D., KELLY
           S. TUTTLE, PH.D., AND H. NADIA MOORE, PH.D.


         PLEASE TAKE NOTICE, that pursuant to Fed. R. Evid. 104(a), 403, 702,

   and 703, the Plaintiffs’ Steering Committee (“PSC”) hereby moves to exclude the

   opinions and testimony of Karla Ballman, Ph.D., Christian Merlo, M.D., MPH,

   Gregory Diette, M.D., MHS, and Jonathan Borak, M.D., DABT.

         For the reasons set forth more fully in the following accompanying materials,

   the Court should grant the PSC’s motion:

         • The Plaintiffs’ Steering Committee’s Omnibus Brief Regarding
           Daubert Legal Standard and Scientific Principles for Assessing
           General Causation;

         • The Plaintiffs’ Steering Committee’s Memorandum of Law in
           Support of Its Motion to Exclude the Opinions Defendants’
           Toxicology Experts Brooke T. Mossman, M.S., Ph.D., Kelly S.
           Tuttle, Ph.D., and H. Nadia Moore, Ph.D.; and
Case 3:16-md-02738-FLW-LHG Document 9739 Filed 05/07/19 Page 2 of 4 PageID: 41087




        • Certification of Counsel with attached Exhibits.

        A proposed form of order is attached.

   Dated:     May 7, 2019              Respectfully submitted,

                                       /s/ Michelle A. Parfitt
                                       Michelle A. Parfitt
                                       ASHCRAFT & GEREL, LLP
                                       1825 K Street, NW, Suite 700
                                       Washington, DC 20006
                                       Tel: 202-783-6400
                                       Fax: 202-416-6392
                                       mparfitt@ashcraftlaw.com

                                       /s/ P. Leigh O’Dell
                                       P. Leigh O’Dell
                                       BEASLEY, ALLEN, CROW, METHVIN,
                                       PORTIS & MILES, P.C.
                                       218 Commerce Street
                                       Montgomery, AL 36104
                                       Tel: 334-269-2343
                                       Fax: 334-954-7555
                                       Leigh.odell@beasleyallen.com

                                       Plaintiffs’ Co-Lead Counsel

                                       /s/ Christopher M. Placitella
                                       Christopher M. Placitella
                                       COHEN, PLACITELLA & ROTH, P.C.
                                       127 Maple Avenue
                                       Red Bank, NJ 07701
                                       Tel: 732-747-9003
                                       Fax: 732-747-9004
                                       cplacitella@cprlaw.com
                                       Plaintiffs’ Liaison Counsel




                                          2
Case 3:16-md-02738-FLW-LHG Document 9739 Filed 05/07/19 Page 3 of 4 PageID: 41088




   PLAINTIFFS’ EXECUTIVE COMMITTEE:

   Warren T. Burns                            Richard Golomb
   BURNS CHAREST LLP                          GOLOMB & HONIK, P.C.
   500 North Akard Street, Suite 2810         1515 Market Street, Suite 1100
   Dallas, TX 75201                           Philadelphia, PA 19102
   Tel: 469-904-4551                          Tel: 215-985-9177
   Fax: 469-444-5002                          rgolomb@golombhonik.com
   wburns@burnscharest.com

   Richard H. Meadow                          Hunter J. Shkolnik
   THE LANIER LAW FIRM PC                     NAPOLI SHKOLNIK PLLC
   6810 FM 1960 West                          360 Lexington Avenue, 11thFloor
   Houston, TX 77069                          New York, NY 10017
   Tel: 713-659-5200                          Tel: 212-397-1000
   Fax: 713-659-2204                          hunter@napolilaw.com
   richard.meadow@lanierlawfirm.com

   PLAINTIFFS’ STEERING COMMITTEE:

   Laurence S. Berman                         Timothy G. Blood
   LEVIN, SEDRAN & BERMAN LLP                 BLOOD, HURST & O’REARDON, LLP
   510 Walnut Street, Suite 500               501 West Broadway, Suite 1490
   Philadelphia, PA 19106                     San Diego, CA 92101
   Tel: 215-592-1500                          Tel: 619-338-1100
   Fax: 215-592-4663                          Fax: 619-338-1101
   lberman@lfsblaw.com                        tblood@bholaw.com

   Sindhu S. Daniel                           Jeff S. Gibson
   BARON & BUDD, P.C.                         WAGNER REESE, LLP
   3102 Oak Lawn Avenue, #1100                11939 N. Meridian St.
   Dallas, TX 75219                           Carmel, IN 46032
   Tel: 214-521-3605                          Tel: (317) 569-0000
   Fax: 214-520-1181                          Fax: (317) 569-8088
   sdaniel@baronbudd.com                      jgibson@wagnerreese.com

   Kristie M. Hightower                       Daniel R. Lapinski
   LUNDY, LUNDY, SOILEAU & SOUTH,             MOTLEY RICE LLC
   LLP                                        210 Lake Drive East, Suite 101

                                        3
Case 3:16-md-02738-FLW-LHG Document 9739 Filed 05/07/19 Page 4 of 4 PageID: 41089




   501 Broad Street                           Cherry Hill, NJ 08002
   Lake Charles, LA 70601                     Tel: 856-667-0500
   Tel: 337-439-0707                          Fax: 856-667-5133
   Fax: 337-439-1029                          dlapinski@motleyrice.com
   khightower@lundylawllp.com

   Victoria Maniatis                          Carmen S. Scott
   SANDERS PHILLIPS GROSSMAN, LLC             MOTLEY RICE LLC
   100 Garden City Plaza, Suite 500           28 Bridgeside Boulevard
   Garden City, NJ 11530                      Mount Pleasant, SC 29464
   Tel: 516-640-3913                          Tel: 843-216-9162
   Fax: 516-741-0128                          Fax: 843-216-9450
   vmaniatis@thesandersfirm.com               cscott@motleyrice.com

   Eric H. Weinberg                           Richard L. Root
   THE WEINBERG LAW FIRM                      MORRIS BART, LLC
   149 Livingston Avenue                      Pan America Life Center
   New Brunswick, NJ 08901                    601 Poydras St., 24th Fl.
   Tel: 732-246-7080                          New Orleans, LA 70130
   Fax: 732-246-1981                          Tel. 504-525-8000
   ehw@erichweinberg.com                      Fax: 504-599-3392
                                              rroot@morrisbart.com

   Christopher V. Tisi
   LEVIN PAPANTONIO
   316 South Baylen St.
   Pensacola, FL 32502
   (850) 435-7000
   ctisi@levinlaw.com




                                       4
